834 N.E.2d 912 (2005)
216 Ill.2d 725
296 Ill.Dec. 107
PEOPLE State of Illinois, respondent,
v.
Antoine SMITH, petitioner.
No. 100750.
Supreme Court of Illinois.
September 29, 2005.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in People v. Smith, 357 Ill.App.3d 73, 292 Ill.Dec. 789, 826 N.E.2d 1225 (2005), and reconsider the case in light of this Court's opinion in People v. Herron, 215 Ill.2d 167, 294 Ill.Dec. 55, 830 N.E.2d 467 (2005).